DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment pre-interview communication filed on June 9, 2020.  Claims 5, 10 and 19 have been cancelled.  Claims 21-23 have been newly added.  Thus, claims 1-4, 6-9, 11-18 and 20-23 are pending.  Claims 1, 9 and 16 are independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-4, 6-9, 11-18 and 20-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent 2018/0326811 to Chelian et al. (hereinafter “Chelian”), discloses an air control system that includes an external database for providing static air quality information including a location of a hazardous or odorous site or particulate information including pollen data for a particular location, and weather information.  The air control system may include one or more adjustable components, such as a windrow, shade or window defroster; and control one or more adjustable components to open, close, turn on, turn off or otherwise tune to a setting.  The Air control system 
With respect to independent claim 1, Chelian, taken singly or in combination with other prior art of record, does not disclose or teach identifying a geofence according to a historical climate system and window data, wherein the geofence includes an alert zone, and a climate auto control zone adjacent the alert zone, and responsive to receiving a user confirmation, close the window in the climate auto control zone, in combination with other limitations of the claim.  
With respect to independent claim 9, Chelian, taken singly or in combination with other prior art of record, does not disclose or teach identifying, by the vehicle controller, the geofence according to environmental data received from a remote server associated with a location of the vehicle, wherein the geofence includes an alert zone, and a climate auto control zone adjacent the alert zone; performing cabin isolation and closing the window in the climate auto control zone, in combination with other limitations of the claim.  
With respect to independent claim 16, Chelian, taken singly or in combination with other prior art of record, does not disclose or teach identifying a geofence according to the historical climate system and window data, wherein the geofence includes an alert zone, and a climate auto control zone adjacent the alert zone, responsive to receiving a user confirmation, close the window in the climate auto control zone, in combination with other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661